UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1303



GERALD HAWKINS,

                                              Plaintiff - Appellant,

          versus


JOHNS  HOPKINS     CLUB;   ARAMARK   REFRESHMENT
SERVICES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
737-L)


Submitted:   June 20, 2002                   Decided:   June 25, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerald Hawkins, Appellant Pro Se. Steven David Frenkil, Justin
Clark Eller, MILES & STOCKBRIDGE, P.C., Baltimore, Maryland; Robert
Ross Niccolini, MCGUIREWOODS, L.L.P., Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Gerald Hawkins appeals the district court’s order dismissing

his employment discrimination action on summary judgment.             We have

reviewed the record and the district court’s opinion and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court. See Hawkins v. Johns Hopkins Club, No. CA-01-737-L

(D. Md. Feb. 26, 2002).       We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2